PER CURIAM.
We find that the petitioner’s writ of mandamus stated a preliminary basis for relief pursuant to the Florida Public Records Law. Mills v. Doyle, 407 So.2d 348 (Fla. 4th DCA 1981). The trial court, therefore, erred in dismissing the petition. Holcomb v. Department of Corrections, 609 So.2d 751 (Fla. 1st DCA 1992). We reverse and remand with directions that the trial court issue an alternative writ, i.e., an order directed to the respondent to show cause why the requested relief should not be granted. Fla. R. Civ. P. 1.630(d); Holcomb; supra.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.